Opinion issued August 27, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-01110-CR
                           ———————————
                       APRIL DIANE POVSE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Case No. 15-CR-0106


                          MEMORANDUM OPINION

      Appellant, April Povse, has filed a motion to dismiss her appeal in compliance

with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). The

State has not opposed this motion. We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2